AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case
                                                                                                                 FILED
                                                                                                                I JAN3 02020 I
                                         UNITED STATES DISTRICT COUR                                    ·o   CLERK   u.s.oisrnicrcouRr
                                            SOUTHERN DISTRICT OF CALIFORNIA                            ~y UT ERN DISTRICT OF CALif~~f    t
               UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                    V.                               (For Offenses Committed On or After November 1, 1987)
       FRANCISCO ELMER ESCOBAR-ESCOBAR (1)
           aka Francisco Elmer Escobar Escobar                          Case Number:         3:19-CR-02509-LAB

                                                                     Daniel Casillas
                                                                     Defendant's Attorney
USM Number                          63315-379

 •-
THE DEFENDANT:
 ISi pleaded guilty to count(s)           One of the Information

 D     was found guilty on count(s)
       after a plea ofnot guilty.
 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 Title and Section/ Nature of Offense                                                                                       Count
 8: 1326(A) - Attempted Reentry Of Removed Alien (Felony)                                                                     1




     The defendant is sentenced as provided. in pages 2 through                 3           of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D      The defendant has been found not guilty on count(s)

 D      Count(s)                                                is          dismissed on the motion of the United States.

 IS]    Assessment: $100.00


 D      JVTA Assessment*: $

        *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114022.
 ISi No fine                D Forfeiture pursuant to order filed                                       , included herein.
        IT JS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.

                                                                      January 27 2020
                                                                      Datt;;/1.;f.Se~~

                                                                          N.L. \R]l{Y ALAN BURNS
                                                                      CHIEF UNITED STATES DISTRICT JUDGE
'
    AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

    DEFENDANT:                FRANCISCO ELMER ESCOBAR-ESCOBAR (I)                                      Judgment - Page 2 of 3
    CASE NUMBER:              3: 19-CR-02509-LAB

                                                      IMPRISONMENT
     The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
     36 months




     •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
     •     The court makes the following recommendations to the Bureau of Prisons:




     •     The defendant is remanded to the custody of the United States Marshal.

     D     The defendant must surrender to the United States Marshal for this district:
            •    at _ _ _ _ _ _ _ A.M.                             on
            •    as notified by the United States Marshal.

           The defendant must surrender for service of sentence at the institution designated by the Bureau of
     •     Prisons:
            •    on or before
            •    as notified by the United States Marshal.
            •    as notified by the Probation or Pretrial Services Office.

                                                            RETURN
      I have executed this judgment as follows:

            Defendant delivered on                                            to
                                     -------------
      at _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                        UNITED STATES MARSHAL



                                          By                    DEPUTY UNITED STATES MARSHAL



                                                                                                       3: 19-CR-02509-LAB
  AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

  DEFENDANT:              FRANCISCO ELMER ESCOBAR-ESCOBAR (1)                                Judgment - Page 3 of3
  CASE NUMBER:            3: l 9-CR-02509-LAB

                                             SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
3 years


                                    SPECIAL CONDITIONS OF SUPERVISION

  •    Do not enter the United States illegally.

  •    The defendant must not commit another federal, state or local crime.

  II




                                                                                             3:19-CR-02509-LAB
